NO. 07-10-0208-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                 DECEMBER 8, 2010

                        ______________________________


                 WELLS FARGO BANK, NATIONAL ASSOCIATION

                                                                  Appellant
                                          v.

        CATHERINE D. KOEHLER TRUST AND LOUISE TRAMMEL TRUST,

                                                                  Appellees
                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

             NO. 98,287-E; HON. DOUGLAS WOODBURN, PRESIDING
                      _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before the court is the joint motion of appellant Wells Fargo Bank,

National Association and appellees, the Catherine D. Koehler Trust and the Louise

Trammell Conley Trust, to reverse the trial court’s judgment and remand the cause.

The movants represent they have settled their dispute but that the settlement

necessitates entry by the trial court. Thus, they request that the judgment be reversed
and the cause remanded to the trial court to reinvest it with jurisdiction to consider the

compromise. Therefore, we grant the motion.

      Accordingly, the judgment is reversed and the cause is remanded to the trial

court pursuant to Texas Rule of Appellate Procedure 43.2(d) and Dunn v. Canadian Oil

& Gas Serv., Inc., 908 S.W.2d 323 (Tex.App.–El Paso 1995, no writ).



                                         Brian Quinn
                                         Chief Justice




                                            2